— In a proceeding pursuant to CPLR article 78 to review a determi*670nation of the respondents dated October 9, 1986, which found the petitioner not qualified for employment as a Nassau County Correction Officer, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Roberto, J.), dated August 3, 1987, which dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, with costs.
While we find unpersuasive the respondents’ contention that this appeal has been rendered academic by reason of the expiration of the eligible list upon which the petitioner’s name appears (see, e.g., Matter of Mena v D’Ambrose, 44 NY2d 428; Matter of McCoy v Leonard, 140 AD2d 525), we nevertheless conclude that an affirmance upon the merits is appropriate. The record contains ample evidence, including two psychological evaluation reports prepared by experts, which indicates, inter alia, that the petitioner has repeatedly flouted authority, exercised poor judgment, and been evasive in disclosing details from his past. Hence, it cannot be said that the determination disqualifying him from appointment is irrational or arbitrary and capricious, and the respondents were not required to treat the contrary conclusion of the petitioner’s expert as controlling (see, e.g., Matter of Palozzolo v Nadel, 83 AD2d 530, affd 55 NY2d 984; Matter of Kornf eld v Nassau County Civ. Serv. Commn., 138 AD2d 710; Matter of Brussel v LoGrande, 137 AD2d 686). Hooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.